Order dismissing amended complaint reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The complaint states a cause of action. It is alleged that the individual defendant, having organized the corporate defendant solely for his purposes and uses, transferred the property here involved to it without consideration and at a time when he was about to engage in various building operations, leaving an unreasonably small capital in his hands; that the corporation holds the property as the individual defendant’s dummy, and that the conveyance was made for the sole purpose of hindering, delaying, defeating and impairing the rights of creditors by keeping the property beyond their reach. This is sufficient, regardless of the provisions of article 10 of the Debtor and Creditor Law,  which was enacted after the alleged conveyance. Lazansky, P. J., Hagarty, Seeger and Scudder, JJ., concur; Kapper, J., dissents.